PER CURIAM.
We grant a petition for writ of prohibition seeking to prohibit the trial court from awarding attorney’s fees where the dissolution judgment did not reserve jurisdiction to do so. Osherow v. Osherow, 727 So.2d 1091 (Fla. 4th DCA 1999). The order granting rule 1.540 relief to amend the judgment to reserve jurisdiction for attorney’s fees is vacated, solely because it was entered after all proceedings in the trial court were stayed by our order to show cause on the petition for writ of prohibition. We agree with Sottile v. Sottile, 551 So.2d 608 (Fla. 5th DCA 1989), which holds that inadvertently failing to include a retention of jurisdiction to award attorney’s fees can be corrected under rule 1.540. Accordingly, when the stay is no longer in effect, the trial court can consider respondent’s 1.540 motion.
WARNER, KLEIN and SHAHOOD, JJ, concur.